       Case 1:20-cv-01617-NONE-SAB Document 18 Filed 03/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT CURTIS WILLIAMS, III                     )   No.: 1:20-cv-01617-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS
                                                     )   (Doc. No. 17)
14   CASTRO, et al.,
                                                     )
15                                                   )
                    Defendants.                      )
16                                                   )

17          Plaintiff Robert Curtis Williams, III is proceeding pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 1, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that this action proceed on plaintiff’s deliberate indifference claim against defendant

22   Regado for making death threats, and against defendants Regado, Ruiz, and Castro for deliberate

23   indifference to his safety and violation of the Equal Protection Clause. (Doc. No. 17.) The magistrate

24   judge also recommended that all other claims and defendants be dismissed from the action for failure

25   to state a cognizable claim for relief. (Id.) The findings and recommendations were served on

26   plaintiff and contained notice that objections were due within fourteen (14) days. (Id. at 2.) No

27   objections were filed and the time to do so has expired.

28   ///

                                                         1
      Case 1:20-cv-01617-NONE-SAB Document 18 Filed 03/08/21 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de

2    novo review of the case. Having carefully reviewed the entire file, the court concludes that the

3    magistrate judge’s findings and recommendations are supported by the record and by proper analysis.

4           Accordingly,

5           1.      The findings and recommendations issued on February 1, 2021 (Doc. No. 17), are

6                   adopted in full;

7           2.      This action shall proceed on plaintiff’s deliberate indifference claim against defendant

8                   Regado for making death threats, and against defendants Regado, Ruiz, and Castro for

9                   deliberate indifference to his safety and violation of the Equal Protection Clause; and

10          3.      All others claims and defendants are dismissed from the action.

11
12   IT IS SO ORDERED.

13      Dated:     March 7, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
